 Case 1:20-cv-00404-LEW Document 3 Filed 11/02/20 Page 1 of 3                PageID #: 18




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


MANETIRONY CLERVRAIN,                     )
                                          )
                     Plaintiff            )
                                          )
v.                                        )       1:20-cv-00404-LEW
                                          )
MATTHEW DUNLAP,                           )
                                          )
                     Defendant            )


                  RECOMMENDED DECISION AFTER REVIEW
                       OF PLAINTIFF’S COMPLAINT

       Plaintiff, an inmate at the Moore Detention Facility in Oklahoma, apparently seeks

relief from this Court regarding the legality of his detention and certain processes employed

at the facility. Plaintiff has named Maine’s Secretary of State as the sole defendant.

       Plaintiff’s complaint is subject to screening “before docketing, if feasible or … as

soon as practicable after docketing,” because he is “a prisoner seek[ing] redress from a

governmental entity or officer or employee of a governmental entity.” 28 U.S.C. § 1915A(a).

After a review pursuant to 28 U.S.C. § 1915A, I recommend the Court dismiss Plaintiff’s

complaint.

                                       DISCUSSION

       Plaintiff’s complaint is subject to screening under the Prison Litigation Reform Act

because Plaintiff currently is incarcerated and seeks redress from governmental entities and

officers. See 28 U.S.C. § 1915A(a), (c). The § 1915A screening requires courts to “identify

                                              1
 Case 1:20-cv-00404-LEW Document 3 Filed 11/02/20 Page 2 of 3                     PageID #: 19




cognizable claims or dismiss the complaint, or any portion of the complaint, if the complaint

(1) is frivolous, malicious, or fails to state a claim …; or (2) seeks monetary relief from a

defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).

       When considering whether a complaint states a claim for which relief may be granted,

courts must assume the truth of all well-plead facts and give the plaintiff the benefit of all

reasonable inferences therefrom. Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d 1, 12 (1st

Cir. 2011). A complaint fails to state a claim upon which relief can be granted if it does not

plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007). “The relevant question ... in assessing plausibility is

not whether the complaint makes any particular factual allegations but, rather, whether ‘the

complaint warrant[s] dismissal because it failed in toto to render plaintiffs’ entitlement to

relief plausible.’” Rodríguez–Reyes v. Molina–Rodríguez, 711 F.3d 49, 55 (1st Cir. 2013)

(quoting Twombly, 550 U.S. at 569 n. 14). Although a pro se plaintiff’s complaint is subject

to “less stringent standards than formal pleadings drafted by lawyers,” Haines v. Kerner, 404

U.S. 519, 520 (1972), the complaint may not consist entirely of “conclusory allegations that

merely parrot the relevant legal standard,” Young v. Wells Fargo, N.A., 717 F.3d 224, 231

(1st Cir. 2013). See also Ferranti v. Moran, 618 F.2d 888, 890 (1st Cir. 1980) (explaining

that the liberal standard applied to the pleadings of pro se plaintiffs “is not to say that pro se

plaintiffs are not required to plead basic facts sufficient to state a claim”).

       Here, Plaintiff evidently seeks some type of relief related to his detention at a

detention facility in Oklahoma. Plaintiff, however, has failed to assert any facts that would
                                                2
 Case 1:20-cv-00404-LEW Document 3 Filed 11/02/20 Page 3 of 3                  PageID #: 20




support a claim against or a request for any relief that could be provided by Maine’s

Secretary of State. Accordingly, dismissal is warranted.

                                       CONCLUSION

      Based on the foregoing analysis, after a review pursuant to 28 U.S.C. 1915A, I

recommend the Court dismiss Plaintiff’s complaint.

                                         NOTICE

              A party may file objections to those specified portions of a magistrate
      judge’s report or proposed findings or recommended decisions entered
      pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
      court is sought, together with a supporting memorandum, within fourteen (14)
      days of being served with a copy thereof.

            Failure to file a timely objection shall constitute a waiver of the right to
      de novo review by the district court and to appeal the district court’s order.


                                           /s/ John C. Nivison
                                           U.S. Magistrate Judge

Dated this 2nd day of November, 2020.




                                              3
